Citation Nr: 1144375	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  11-19 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep disturbances, secondary to claustrophobia.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to herbicide exposure in Vietnam.

4.  Entitlement to service connection for stroke residuals.

5.  Entitlement to service connection for skin lesions to include as secondary to herbicide exposure in Vietnam.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a low back disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

While the claims file does not contain DD Form 214s for each of the Veteran's periods of service, service department documentation received in December 1978 corroborates active duty service from May 1957 to April 1959, from May 1959 to June 1962, and from March 1963 to April 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2010.  Although the claim and rating decision considered PTSD and other psychiatric conditions as separate issues, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the claims as a single issue, which encompasses all psychiatric diagnoses. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

In conjunction with the Veteran's psychiatric claim, he underwent a VA examination in April 2010.  The examiner did not find that the Veteran fully met the criteria for PTSD.  He was diagnosed with severe panic disorder with agoraphobia.  The examiner stated that this "does not appear to be triggered by PTSD, given the length of time between the stressor in 1968-9 and the 1991 panic attack."  However, the Board finds that the examiner should have more broadly and definitively addressed the question of whether this disorder might be etiologically related to service, particularly given the extensive length of the Veteran's active duty service.  A reexamination is thus warranted.  38 C.F.R. § 3.159(c)(4) (2011).

Additionally, it appears that the VA treatment records on file are incomplete.  The Veteran has indicated that he was treated for back conditions at the Temple, Texas VA Medical Center (VAMC) beginning in August 2003, and for his lower legs in August 2009.  VA records on file are dated only from August 2009 to June 2011, however.  Further efforts must therefore be made to obtain VA treatment records.  

The Veteran also stated that he had been treated at Scott and White Hospital in Temple for skin lesions on the temple in August 1989, for a stroke in July and August 2009, and for psychiatric complaints, including phobia, in 1995.  Records submitted by the Veteran from the Scott and White Hospital, however, are dated only from November 1995 to June 2009, thus missing both the earlier and later described treatment.  Although the June 2009 records indicate some type of stroke, thought to be a transient ischemic attack (TIA) at that time, the records of the July and/or August 2009 incidents are not of record.  There is also evidence of a subsequent stroke or TIA in May 2011, and, in his claim, the Veteran reported being treated since May 1988 for hypertension.  Additional efforts to obtain relevant non-VA medical records are therefore necessary as well.  

Finally, a July 2010 printout shows that the Veteran began receiving benefits from the Social Security Administration (SSA) in October 1998, and it is not clear whether he was entitled based on attained age or disability.  If the benefits at issue are disability benefits, such records would be highly relevant to the claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide dates of all post-service treatment, including treatment from VA, private, and military facilities.  He should be requested to complete a signed release form, with information as to addresses and treatment dates, for any non-VA facility, specifically from the Scott and White Hospital.

2.  Request all records of treatment of the Veteran from the Temple VAMC, as well as from any non-VA facilities for which he has completed a signed release form.  All records obtained pursuant to this request must be included in the claims file.  If the search for such records has negative results, this should be documented in the claims file.

3.  Contact the SSA and ask for verification as to whether the Veteran's award of SSA benefits, beginning in October 1998, was due to disability; if so, request a copy of the complete SSA disability benefits file, including any administrative decisions on the application for SSA disability benefits and all of the associated medical records.  All records obtained pursuant to this request must be included in the claims file.  If the search for such records has negative results, this should be documented in the claims file.

4.  The Veteran should then be afforded a VA psychiatric examination, by an appropriate examiner who has reviewed the claims file.  In scheduling this examination, reasonable efforts should be made to accommodate the Veteran's overall level of disability.  Diagnoses for all psychiatric conditions present should be provided.  All indicated studies, including memory testing, should be undertaken.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed psychiatric condition was of in-service onset, or is related to any events which occurred in service.  Any such events should be described in detail.  If PTSD is diagnosed, the Vietnam-related stressor upon which the diagnosis is based should be described.  The examiner should also state whether the Veteran has sleep disturbance, and, if so, whether such is a symptom of a diagnosed psychiatric condition, or a separately diagnosed disorder.  If the latter, the examiner should state whether it is at least as likely as not caused or aggravated by a psychiatric disorder, or a result of service itself.  All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.  

5.  After assuring compliance with the above development, as well as with any other notice and development action indicated by the newly obtained evidence, the RO should review the claims on appeal.  If any claim is denied, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



